STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    April 20, 2017
               Plaintiff-Appellee,

v                                                                   No. 329901
                                                                    Kalamazoo Circuit Court
DAQUAN ANDREW PRITCHETT,                                            LC No. 2014-001082-FC

               Defendant-Appellant.


Before: O’BRIEN, P.J., and SERVITTO and STEPHENS, JJ.

PER CURIAM.

         Daquan Andrew Pritchett was convicted by a jury of second-degree murder, MCL
750.317, possession of a firearm during the commission of a felony, MCL 750.227b, and
retaliating against a witness, MCL 750.122(8), and sentenced to concurrent prison terms of 20 to
50 years for the murder conviction and 5 to 10 years for the witness retaliation conviction as well
as a consecutive prison term of 2 years for the firearm conviction. He appeals as of right his
October 19, 2015 judgment of sentence. We affirm.

                                I. FACTUAL BACKGROUND

        Christopher Lee Adams was shot and killed by defendant on July 23, 2014. The shooting
was the product of a three-day conflict between two groups of three individuals: (1) Adams,
Christian Ruiz, and Tyler Bishop, and (2) defendant, Charles Wright, and Darrion Pulliam. On
July 21, 2014, two days before the shooting, the victim and Ruiz met with Tony Briones, Wright,
and Pulliam to sell them marijuana. The victim and Ruiz gave Briones, Wright, and Pulliam the
marijuana; Briones, Wright, and Pulliam handed the victim and Ruiz what they believed was a
$100 bill. After both groups of men left the transaction, however, Ruiz discovered that it was
not, in fact, a $100 bill; rather, it was a seemingly worthless coupon. The victim and Ruiz
attempted to confront the other three immediately after realizing this, but “they had took off
already running.” So, the victim and Ruiz “got back in the car and went on with [their] night.”
Later that evening, Ruiz and several other individuals apparently searched for them in hopes of
obtaining the $100, and they eventually came into contact with defendant. One of the other
people with Ruiz, Justin Key, “was asking questions to Daquan asking him if he’d see some guys
running around o[r] if he heard of anything, if he’d let him know,” but defendant “said he hadn’t
seen nothing . . . .”



                                                -1-
        The following day, on July 22, 2014, Adams, Ruiz, and Bishop, now joined by Ashley
Sootsman, “went to get some more weed” in Ashley’s minivan and eventually “seen them,”
meaning a group of individuals that included Wright, “on the porch” of a home on Mt. Olivet Rd.
in Kalamazoo, Michigan. Defendant, Ruiz, and Bishop apparently came up with a plan to have
Sootsman “ask ‘em for directions to see if [they] could get ‘em to come out to the road” to “fight
‘em.” The plan was unsuccessful, however, because the individuals remained on the porch and
“pretty much just told her to just keep going straight.” Disappointed with the outcome of this
exchange, the four decided to continue “down the road” but “ended up coming back” and
“started yelling, talking smack” and “telling ‘em to meet us in the street, calling ‘em pussies, you
know.” The individuals on the porch “didn’t really do nothing” in response to the yelling and
name calling.

        The next day, on July 23, 2014, Adams, Ruiz, Bishop, and Sootsman again decided to
travel around the area in Sootsman’s minivan. In doing so, they returned to Mt. Olivet Rd. and
“saw Charles and Daquan walking down the road and Darrion.” According to Ruiz, they
decided to confront them: “I was thinking oh, that’s them and then I said it and Tyler was like
oh, yeah, that’s them, Chris. Oh, yeah, so we . . . turned around and pulled up on them.” Ruiz
explained the remainder of the confrontation, in pertinent part, as follows:

               I went to go chase after . . . I can’t remember who it was, [but] it wasn’t
       the flat top kid [Wright]. I went to go chase after Darrion cause he was running,
       to go after him. And I took a couple steps and I heard Chris say he’s got a gun.
       And I stopped and turned around, ran and dove back into the van.

                                              * * *

               Well, when I heard him say that, I had stopped frozen in my tracks and
       went to go turn around and I could see Daquan standing there. Well, I have
       peripherals in my eye. I could see Daquan standing there with his arm straight up.
       And . . . at that time you heard a gun shot go off.

                                              * * *

               Proceeded to run and jump into the van. I got inside the van and then
       Chris jumped in on top of me. I could see out the back seat of the van and I could
       see like --. I could just hear a lot of shots and I could see Tyler. And then I
       remember kinda coming to. I was kinda like blacked out for a minute. I
       remember kinda coming to and then pushed Chris off of me and he was shot and
       pulled Tyler into the van and took off.”

After realizing that Adams had been shot, Ruiz “just laid him up on the seat,” “started putting
pressure on his chest,” and “told Ashley to take off.” They arrived at the hospital shortly
thereafter, but Adams did not survive. According to Dr. Joyce DeJong, who testified “as an
expert in the area of forensic pathology,” two factors led to Adams’s death: “exsanguination or
bleeding to death . . . and also there’s an asphyxial component.”

       Defendant essentially admitted that he did, in fact, shoot at the minivan; however, he
claimed he did so in self-defense. At trial, defendant acknowledged that he obtained a firearm,
                                                -2-
which he described as “a little itty-bitty gun, like the size of [his] palm,” the day before the
shooting “[c]ause [he] was scared, you know.” Defendant acknowledged that, during the July
23, 2014 confrontation, he fired multiple shots, including one “into the air” and a second “in the
vicinity of” the van. He claimed that he did so “[b]ecause [he] was scared” and “[f]ear[ed] for
[his] life.” Four days after the shooting, on July 27, 2014, defendant voluntarily went to law
enforcement “to set the record straight” because “[h]e wasn’t happy with the media and how they
portrayed him,” according to a staff lieutenant with the Kalamazoo Department of Public Safety.
Defendant then proceeded to make multiple statements to law enforcement, during which he
defended his actions as having been done during “a black-out” or in self-defense.

        Defendant was subsequently charged with first-degree murder, MCL 750.316, and felony
firearm, MCL 750.227b. On August 20, 2014, the day after the preliminary examination on
those charges, defendant spoke with a female named Ostayvionna Williams and made what the
prosecution alleged were requests “to physically assault two witnesses that testified at the
preliminary examination.” For example, defendant told Williams that “[h]e was not happy
about” testimony at preliminary examination and told Willaims to “tell two friends,” “Anthony
and Caleb,” to “do what they got to do, man, real shit, put the paws on them . . . .” In light of
this, the prosecution filed, and the trial court granted, a motion to amend the information to
include a witness-retaliation charge.

        After a multiple-day trial, the jury found defendant guilty of second-degree murder, MCL
750.317, felony firearm, MCL 750.227b, and witness retaliation, MCL 750.122(8). The trial
court sentenced defendant as described above, and this appeal followed.

                                         II. ANALYSIS

                          A. SPECIALIST LATHAM’S TESTIMONY

        On appeal, defendant first argues that he was deprived of his constitutional right to a fair
trial because Gary Latham (“Specialist Latham”), a crime lab specialist with the Kalamazoo
Department of Public Safety, was permitted to offer expert testimony regarding firearms without
being qualified as an expert. We disagree.

        Preserved evidentiary issues are reviewed for an abuse of discretion. People v Orr, 275
Mich. App. 587, 588; 739 NW2d 385 (2007). However, because these arguments were not
properly preserved for appellate review, they are reviewed for plain error affecting substantial
rights. People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999). Constitutional errors
are generally reviewed de novo. People v Rodriguez, 251 Mich. App. 10, 25; 650 NW2d 96
(2002).

       MRE 701 and 702 govern the admissibility of opinion testimony. MRE 701 governs the
admissibility of opinion testimony by lay witnesses:

               If the witness is not testifying as an expert, the witness’ testimony in the
       form of opinions or inferences is limited to those opinions or inferences which are
       (a) rationally based on the perception of the witness and (b) helpful to a clear
       understanding of the witness’ testimony or the determination of a fact in issue.


                                                -3-
MRE 702 governs the admissibility of expert testimony:

               If the court determines that scientific, technical, or other specialized
       knowledge will assist the trier of fact to understand the evidence or to determine a
       fact in issue, a witness qualified as an expert by knowledge, skill, experience,
       training, or education may testify thereto in the form of an opinion or otherwise if
       (1) the testimony is based on sufficient facts or data, (2) the testimony is the
       product of reliable principles and methods, and (3) the witness has applied the
       principles and methods reliably to the facts of the case.

        As this Court has recognized before, the interplay between MRE 701 and MRE 702 when
a police officer provides testimony based on his or her training and experience is somewhat
unclear. See People v Dobek, 274 Mich. App. 58, 77; 732 NW2d 546 (2007) (“The caselaw on
this issue is not entirely clear.”). In Dobek, the prosecution offered the testimony of a police
officer, Bruce Leach, “regarding delayed disclosure” in sexual-assault cases “as simply a police
officer giving lay testimony based on his training and experience without . . . being first qualified
as an expert, while suggesting to the jury that Leach was an expert on the subject.” Id. at 76.
The trial court ruled that the testimony was admissible as lay testimony and instructed the jury as
such. Id. at 76-77. On appeal, defendant challenged this ruling, arguing that this testimony
required that the police officer be qualified as an expert. Id. at 76.

       This Court analyzed this issue as follows:

               Because Leach was testifying about delayed disclosure on the basis of
       knowledge, experience, and training, it would appear that his testimony
       constituted expert opinion testimony and not lay opinion testimony under MRE
       701, which is limited to opinions or inferences that are “rationally based on the
       perception of the witness” and that are “helpful to a clear understanding of the
       witness’ testimony or the determination of a fact in issue.” The caselaw on this
       issue is not entirely clear. For example, in Chastain v Gen Motors Corp (On
       Remand), 254 Mich. App. 576; 657 NW2d 804 (2002), the trial court permitted a
       police officer to give lay opinion testimony under MRE 701 that the plaintiff was
       not wearing his seatbelt. This Court affirmed, rejecting the plaintiff’s claims that
       the trial court should not have admitted evidence under MRE 701, that expert
       testimony under MRE 702 was necessary, and that the officer was not qualified to
       give an expert opinion on the issue. The Chastain panel held that the lay opinion
       was not admitted in error because the testimony was based on the officer’s
       perceptions at the scene of the accident and because the opinion was not based on
       his past experience in investigating car accidents. Chastain, supra at 586-590.
       The Court stated, “A careful examination of [the officer’s] testimony establishes
       that although his opinion in this case was consistent with conclusions he had
       drawn in other cases he had investigated, his past experience did not form the
       basis of his opinion.” Id. at 590. Here, Leach’s testimony on delayed disclosure
       was drawn from his past experiences and training.

               In Co-Jo, Inc v Strand, 226 Mich. App. 108; 572 NW2d 251 (1997), the
       plaintiffs argued that an off-duty fireman’s opinion testimony regarding the speed

                                                -4-
       at which a building burned was improperly admitted as lay opinion testimony
       under MRE 701 because expert testimony was required and the fireman was not
       qualified as an expert. This Court held that the trial court did not abuse its
       discretion in admitting the opinion evidence regarding the speed and intensity of
       the fire. Co-Jo, supra at 117. The Co-Jo panel stated:

                       [The fireman’s] conclusions were based on observation of
               the fire for over thirty minutes. The opinion testimony was limited
               to describing the fire in relation to other building fires [the
               fireman] had witnessed. The reliability of his conclusions was
               premised on his extensive experience in observing other building
               fires and investigating their causes. The testimony was of a
               general nature, without any reference to technical comparison of
               scientific analysis. [Id.]

                Under Co-Jo, it could be reasonably argued that Leach’s testimony was
       acceptable lay opinion testimony. Co-Jo appears to be at odds with Chastain.
       We, however, do not need to resolve the issue, and the apparent conflict in
       caselaw gives credence to a conclusion that the prosecutor did not pursue the
       challenged questioning in bad faith. Assuming that expert testimony was
       required, Leach was more than qualified to give an expert opinion on delayed
       disclosure to the extent of the testimony actually presented. He testified at length
       about his extensive knowledge, experience, training, and education concerning the
       sexual abuse of children. Leach has personally participated in the investigation of
       hundreds of criminal sexual conduct cases involving child victims. And he had
       received training in the investigation of cases involving delayed disclosure. With
       his background and experience in investigating child sex abuse cases and
       interviewing victims, Leach became knowledgeable regarding delayed disclosure,
       and, according to Leach, delayed disclosure is common and happens quite
       frequently with child victims. On this record, the disputed testimony was
       admissible, and the prosecutor acted in good faith in eliciting the testimony.
       Accordingly, reversal is unwarranted. [Dobek, 274 Mich. App. at 77-79
       (alterations in original).]

         In our view, Dobek is dispositive of the arguments made by defendant in this regard.
Even if we assume that expert testimony was required as argued by defendant, Dobek, 274 Mich
App at 79 (“Assuming that expert testimony was required, Leach was more than qualified to give
an expert opinion on delayed disclosure to the extent of the testimony actually presented.”),
Specialist Latham’s testimony supports a conclusion that he was sufficiently qualified to give the
testimony at issue. At trial, Specialist Latham testified that he was employed as a “crime lab
specialist” with the Kalamazoo Department of Public Safety and had been “since 2006,” that he
had “been a public safety officer since 1998,” and that he was a “crime lab technician [from]
2002 [until being] promoted to crime lab specialist in 2006”; that he has “a Bachelor of Science
in Criminal Justice with an emphasis in criminalistics” and had “interned with the Kalamazoo
Crime Lab while . . . going through [his] college years”; and that he had completed “accident
reconstruction training,” “over 200 hours in crime scene analysis training, about 360 hours in
traffic crash investigation training, over 150 hours in forensic video training, 300 hours training

                                                -5-
in controlled substance examination . . . and 150 hours of training in firearms and shooting scene
construction.” Based on this experience, education, and training, Specialist Latham then
provided extensive testimony regarding the differences between various types of firearms.

        Applying the rules set forth above to these facts, we conclude that, “[a]ssuming that
expert testimony was required, [Specialist Latham] was more than qualified to give an expert
opinion . . . to the extent of the testimony actually presented.” Dobek, 274 Mich. App. at 79. It is
apparent that Specialist Latham had years of experience, years of education, and hours of
training with respect to crime-scene investigations. Based on this experience, education, and
training, it is equally apparent that he became quite knowledgeable regarding the differences
between various types of firearms and bullets. It was this experience, education, training, and
knowledge that he used to reach his opinion that the bullet recovered from the victim’s body was
“more consistent with being fired from a revolver.” In short, there is nothing in the record to
suggest that the requirements of MRE 702—(1) the testimony is based on sufficient facts or data,
(2) the testimony is the product of reliable principles and methods, and (3) the witness has
applied the principles and methods reliably to the facts of the case—would not be satisfied in
light of Specialist Latham’s experience, education, training, and knowledge. We therefore
conclude that the admission of Specialist Latham’s testimony does not require reversal.

        On appeal, defendant argues that, “[e]ven if Mr. Latham had been qualified as an expert
witness, which is doubtful given his lack of specialized training, it is questionable whether his
analysis of the bullet and hole in the van fender met the standards under MRE 702.”
Specifically, he argues that Specialist Latham’s opinion in this regard was not based on sufficient
facts or data, was not the product of reliable principles and methods, and that Specialist Latham
had not applied the principles and methods reliably to the facts of the case. MRE 702. To
support this position, defendant points to a variety of authorities reflecting what he implies are
weaknesses in ballistics experts’ testimony and argues that “toolmark identification is highly
subjective, unreliable, completely unscientific, subject to error, and lacking a precisely defined
process . . . .” However, this Court has recognized the admissibility of ballistics experts’
testimony in the past, and we decline to express any disagreement with that conclusion at this
time. See, e.g., People v Oliver, 170 Mich. App. 38, 49-50; 427 NW2d 898 (1988).

         Finally, even if we assume error with respect to MRE 701 or MRE 702 as defendant
suggests, we nevertheless conclude that reversal is not required because the admission of this
testimony was not outcome determinative. On appeal, defendant’s position is that this testimony
was the only evidence that “directly linked the fatal bullet to Daquan’s unrecovered gun.” In
essence, defendant portrays the issue presented to the jury as a question “about which gun—
Daquan’s or Tyler’s—fired the fatal shot in this chaotic shootout.” This position is simply
inconsistent with the evidence presented by both parties and defendant’s trial theory. Defendant
testified that he fired two shots, and he expressly acknowledged that one of his shots “was in the
vicinity of [the minivan].” In fact, according to Detective Johnson, defendant “admitted that he
actually shot twice at the people as he was running.” He explained that he did so because he
“was scared” and “fear[ed] for [his] life.” Similarly, in his closing argument, trial counsel
argued that defendant shot at the victim in self-defense. Conversely, no witnesses testified that it
was possible that Tyler, not the defendant, actually shot the victim, as defendant now claims.
Therefore, because any error was not outcome determinative, reversal is not required.


                                                -6-
                                B. PROSECUTORIAL ERROR

        On appeal, defendant also takes issue with four instances of alleged prosecutorial error.
First, he argues that the prosecutor committed prosecutorial error when “he offered the irrelevant
testimony of the decedent’s father, Charles Adams, describing his son’s personality as a young
child and as he grew older.” Second, he argues that the prosecutor committed prosecutorial error
in presenting Specialist Latham’s testimony as discussed above. Third, he argues that the
prosecutor committed prosecutorial error by “us[ing] unnecessary, irrelevant, and very graphic
language in his closing argument regarding the decedent’s blood loss.” Finally, he argues that
the prosecutor committed prosecutorial error by “repeatedly vouch[ing] for the truthfulness of
one of the state’s key witnesses, Christian Ruiz, in his closing argument.” We disagree in all
four respects.

        Generally, an assertion of prosecutorial error must be met with a contemporaneous
objection. People v Bennett, 290 Mich. App. 465, 475; 802 NW2d 627 (2010). If it is not, review
is precluded unless “an objection could not have cured the error, or a failure to review the issue
would result in a miscarriage of justice.” People v Callon, 256 Mich. App. 312, 329; 662 NW2d
501 (2003). “Reversal is warranted only when plain error resulted in the conviction of an
actually innocent defendant or seriously affected the fairness, integrity, or public reputation of
judicial proceedings.” Id. Constitutional errors are generally reviewed de novo. Rodriguez, 251
Mich. App. at 25. Unpreserved errors, however, are reviewed for plain error affecting substantial
rights. Carines, 460 Mich. at 763-764.

        To find that prosecutorial error occurred, this Court must determine that the prosecutor’s
conduct deprived the defendant of a fair and impartial trial. Dobek, 274 Mich. App. at 63.
Assertions of prosecutorial error must be reviewed in context and on a case-by-case basis.
People v Mann, 288 Mich. App. 114, 119; 792 NW2d 53 (2010). A prosecutor’s argument may
be based on admitted evidence as well as any reasonable inferences that may be drawn
therefrom. People v Bahoda, 448 Mich. 261, 282; 531 NW2d 659 (1995). This includes arguing
whether a witness is or is not credible. People v Unger, 278 Mich. App. 210, 240; 749 NW2d 272
(2008). Nevertheless, a prosecutor is not permitted to vouch for a witness’s credibility, meaning
that he or she may not assert that he or she has special knowledge regarding a witness’s
truthfulness. People v Seals, 285 Mich. App. 1, 22; 776 NW2d 314 (2009). “Appeals to the jury
to sympathize with the victim constitute improper argument.” People v Watson, 245 Mich. App.
572, 591; 629 NW2d 411 (2001).

       At the outset, we could reject each of defendant’s claims of prosecutorial error because
each instance could have, but was not, met with a contemporaneous objection that could have
cured any error. Bennett, 290 Mich. App. at 475; Callon, 256 Mich. App. at 329. Nevertheless, in
applying the rules set forth above to the alleged instances of prosecutorial error as identified by
defendant, we conclude that reversal is not required. First, with respect to the victim’s father’s
testimony, defendant takes issue with the father’s testimony that his son was “very fearless,
loved to be outside playing,” “loved to ride his bike, chase around his brother,” “loved football,”
“did very well in middle school, elementary, A, B, C student,” “got around some of the wrong
crowd” during high school, worked for the family business, and had “talked about some of his
future plans and what he wanted to do with his life” on the day of the shooting. Defendant
claims that this testimony was irrelevant and improperly injected sympathy for the victim.

                                                -7-
However, when reviewed in context, it is apparent that a portion of this brief testimony was
responsive to defendant’s theory at trial—it rebutted defendant’s assertion that the victim, Ruiz,
and Bishop had been “following us . . . driving around wherever we were at, they were” on the
day of and in the days before the shooting. Further, as indicated below, any testimony that might
have exceeded this responsive scope represented error that was presumptively cured in light of
the trial court’s express and specific instruction that sympathy could not impact the jury’s
decision. Second, with respect to Specialist Latham’s testimony, we disagree with defendant’s
argument that the prosecutor’s efforts to admit the testimony discussed in Section A of this
opinion constituted prosecutorial error for the reasons cited above. Third, with respect to the
allegedly improper argument used by the prosecutor during closing, we reject defendant’s
argument that this “irrelevant,” “unnecessary,” and “very graphic” language improperly injected
sympathy into the jury. Rather, the prosecutor simply argued facts in evidence; specifically, the
prosecutor’s argument was accurately premised on testimony provided by Dr. Joyce DeJong,
who testified “as an expert in the area of forensic pathology.” Bahoda, 448 Mich. at 282; Unger,
278 Mich. App. at 240. While the prosecutor may not have used the blandest possible language,
we discern no error requiring reversal in that regard. Finally, with respect to defendant’s
allegations of credibility vouching, the record reflects that the prosecutor argued that Ruiz was a
credible witness, not that he had any special knowledge regarding Ruiz’s truthfulness. Unger,
278 Mich. App. at 240; Seals, 285 Mich. App. at 22. Therefore, each claim of prosecutorial error
raised by defendant is meritless. Furthermore, even if we assume error, the jury instructions
provided by the trial court presumptively cured any error, and defendant makes no effort to
overcome this presumption. People v Abraham, 256 Mich. App. 265, 279; 662 NW2d 836 (2003)
(“Jurors are presumed to follow their instructions, and instructions are presumed to cure most
errors.”).

                      C. MRE 804(B)(1) & CONFRONTATION RIGHTS

       On appeal, defendant claims that the admission of Charles Wright’s preliminary
examination testimony during trial violated MRE 804(B)(1) and his constitutional right to
confront the witnesses against him. We disagree.

              Rule 804(B)(1) of the Michigan Rules of Evidence provides that, where a
       witness is unavailable, testimony given by the person at an earlier hearing is not
       excluded by the hearsay rule if the party against whom the testimony is offered
       had an opportunity and similar motive to develop the testimony through cross-
       examination. [People v Meredith, 459 Mich. 62, 66-67; 586 NW2d 538 (1998).]

“Even when evidence of an unavailable witness is admissible under the Michigan Rules of
Evidence, it is still necessary to determine whether use of the testimony would violate a
defendant’s constitutional right to confront prosecution witnesses.” Id. at 67. Defendant’s
arguments on appeal focus on whether the witness at issue, Charles Wright, was legally
“unavailable” for purposes of MRE 804(B)(1) and the Confrontation Clause.

        A witness is “unavailable” pursuant for purposes of MRE 804(B)(1) when he or she “is
absent from the hearing and the proponent of a statement has been unable to procure the
declarant’s attendance . . . by process or other reasonable means, and in a criminal case, due
diligence is shown.” MRE 804(a). Due diligence requires that the prosecution make a good-

                                                -8-
faith, reasonable effort to locate the witness for trial. People v Bean, 457 Mich. 677, 684; 580
NW2d 390 (1998). Whether the prosecution made a good-faith, reasonable effort to locate a
witness for trial depends on the facts and circumstances of each case. People v McIntosh, 389
Mich. 82, 87; 204 NW2d 135 (1973).

        On appeal, defendant claims that the prosecution’s efforts to procure Wright’s presence at
trial was “too little too late.” Had Wright’s preliminary examination testimony been excluded
and had the jury been instructed consistent with CJI2d 5.12, defendant claims, this “may have
tipped the scales in favor of acquittal.” However, as the trial court recognized, an arrest warrant
remained outstanding for Wright at the time of trial, Wright’s mother repeatedly expressed her
desire to keep her son from testifying, and the prosecution made a variety of other efforts,
including, for example, personally visiting Wright’s mother’s residence less than one week
before trial, to procure Wright’s presence. We agree that these efforts were sufficient for
purposes of MRE 804(b)(1) and the Confrontation Clause.

        Defendant also claims that the Michigan Supreme Court’s decision in People v Dye, 431
Mich. 58, 77-78; 427 NW2d 501 (1988), compels a different conclusion. However, that case is
distinguishable because it involves scenarios where law enforcement had, but failed to follow
through on, a variety of leads with respect to three witnesses’ locations. The Supreme Court
explained, “If the prosecution relies on out-of-state police to follow particular leads, and they
make a diligent good-faith effort to find and produce the witness, then their efforts may
discharge the prosecution’s obligation. In the instant case, however, there is no evidence that the
out-of-state police made diligent good-faith efforts.” Id. at 77. In the case at bar, however, the
record reflects no leads that law enforcement failed to follow up on. Rather, law enforcement
repeatedly made contact with Wright’s mother and pursued his arrest on an already-issued
warrant. In short, it is unclear what further steps the prosecution might have taken, and
defendant does not articulate any either. Consequently, Dye does not control the outcome of this
case.

        Defendant also claims that the disparity between the length of questioning other
witnesses at preliminary examination and at trial reflects that cross-examination at preliminary
examination simply is not sufficient for purposes of the Confrontation Clause. This claim lacks
factual and legal support. Factually, defense counsel’s cross-examination of Wright at
preliminary examination was relatively thorough, and defendant makes no effort to identify areas
that should have been further developed. Most notably, defense counsel secured Wright’s
testimony that he, defendant, and Pulliam had received various threats during the days leading up
to the shooting, which supported defendant’s self-degree theory. Legally, Michigan courts have
long recognized “that the preliminary examination testimony of an unavailable witness may be
used at trial upon a showing that the testimony bears satisfactory indicia of reliability,” and there
is nothing to suggest that Wright’s preliminary-examination testimony was anything but reliable.
Meredith, 459 Mich. at 68.

       Furthermore, even if assumed that the admission of Wright’s testimony violated MRE
804(B)(1) and the Confrontation Clause, any error in this regard was harmless beyond a
reasonable doubt. People v Shepherd, 472 Mich. 343, 348; 697 NW2d 144 (2005) (“Harmless
error analysis applies to claims concerning Confrontation Clause errors, see Delaware v Van
Arsdall, 475 U.S. 673, 684; 106 S. Ct. 1431; 89 L. Ed. 2d 674 (1986).”). While defendant claims

                                                -9-
that the exclusion of this testimony and an instruction consistent with CJI2d 5.12 “may have
tipped the scales in favor of acquittal,” Wright’s testimony did nothing more than corroborate the
testimony of several other witnesses. Like many other witnesses, he testified that Bishop and
defendant both had firearms and that he heard two shots: “one shot and it hit the van” “[a]nd
then . . . another shot but I don’t know who shot it.” The fact that Wright denied knowing who
shot the second shot or where it went makes it difficult to ascertain how prejudicial Wright’s
testimony truly was. Therefore, any error, assuming one, was harmless.

                            D. SUFFICIENCY OF THE EVIDENCE

       On appeal, defendant also argues that the prosecution failed to prove that he was guilty of
second-degree murder beyond a reasonable doubt. Specifically, defendant claims that the
prosecution did not specifically disprove his position that he was acting in self-defense. We
disagree.

        An insufficient-evidence claim is reviewed de novo. People v Sherman-Huffman, 241
Mich. App. 264, 265; 615 NW2d 776 (2000). When determining whether there was sufficient
evidence to support a jury’s verdict, this Court reviews the evidence in a light most favorable to
the prosecution to determine whether a rational trier of fact could find every element of the crime
at issue beyond a reasonable doubt. People v Hampton, 407 Mich. 354, 368; 285 NW2d 284
(1979). In this case, defendant was convicted of second-degree murder, which required that the
prosecution prove “(1) a death, (2) caused by an act of the defendant, (3) with malice, and (4)
without justification or excuse.” People v Goecke, 457 Mich. 442, 463-464; 579 NW2d 868
(1998). Thus, with respect to malice, the prosecution was required to prove “the intent to kill,
the intent to cause great bodily harm, or the intent to do an act in wanton and wilful disregard of
the likelihood that the natural tendency of such behavior is to cause death or great bodily harm.”
Id. at 464. However, because defendant introduced the theory of self-defense, the prosecution
was additionally tasked with the burden of disproving that defense beyond a reasonable doubt.
People v Fortson, 202 Mich. App. 13, 20; 507 NW2d 763 (1993).

        Here, defendant introduced the concept of self-defense. Specifically, he claimed that,
based on the threats and presence of a firearm, defendant fired a warning shot and a shot at the
minivan out of fear for his life. The prosecution presented a variety of evidence rebutting this
claim, and it is apparent that the jury rejected, at least to an extent considering the second-degree
conviction, defendant’s self-defense claim. Viewing the evidence in a light most favorable to the
prosecution, even considering the beyond-a-reasonable-doubt standard of proof, it is apparent
that the determination of whether defendant truly acted in self-defense was a credibility
determination for the jury. Hampton, 407 Mich. at 368 (“The resolution of credibility disputes is
within the exclusive province of the trier of fact.”). Indeed, it is conceivable that defendant’s
own testimony and statements, which included his acknowledgment that he fired a warning shot,
undermined a claim that he feared for his life, and the jury was free to accept or reject this
testimony. In essence, defendant’s appellate claim asks this Court to accept defendant’s theory
of this case as fact, and this Court is not permitted to resolve such a credibility dispute anew on
appeal.

                                     E. JAIL RECORDINGS


                                                -10-
         Lastly, defendant argues that the trial court’s decision to admit shortened recordings of
jail calls violated MRE 106 and MRE 403. We disagree.

       Preserved evidentiary issues are reviewed for an abuse of discretion. Orr, 275 Mich. App.
at 588. Constitutional errors are generally reviewed de novo. Rodriguez, 251 Mich. App. at 25.
Unpreserved assertions of error like this one, however, are reviewed for plain error affecting
substantial rights. Carines, 460 Mich. at 763-764.

       MRE 106 provides as follows: “When a writing or recorded statement or part thereof is
introduced by a party, an adverse party may require the introduction at that time of any other
party or any other writing or recorded statement which ought in fairness to be considered
contemporaneously with it.” “The premise of the rule is that a thought or act cannot be
accurately understood without considering the entire context and content in which the thought
was expressed.” People v McReavy, 436 Mich. 197, 214-215; 462 NW2d 1 (1990). This Court
has previously recognized that a defendant’s opportunity to defend allegations during direct-
examination in lieu of playing certain recorded statements “had the potential to be more
compelling evidence in favor of the defense than the tape itself . . . .” People v Herndon, 246
Mich. App. 371, 409; 633 NW2d 376 (2001).

        Applying those rules to the facts of this case, we conclude that that trial court’s decision
did not constitute an abuse of discretion. First, MRE 106 does not require completeness in every
circumstance, much less completeness as defendant describes it, i.e., every jail call because part
of one or more jail calls were admitted; rather it provides that “an adverse party may require the
introduction” of such evidence. Admitting such evidence is discretionary, and defendant does
not identify why the trial court’s failure to do so sua sponte was a decision that fell beyond the
range of reasonable outcomes. Rather, defendant vaguely claims that context might have helped
and offers to provide “the full recordings . . . upon request” if this Court wishes to attempt to
support his claim for him. Furthermore, defendant’s testimony about the nature of his jail calls,
rather than the language of the calls themselves, may well have been more compelling in his
favor. Herndon, 246 Mich. App. at 409.

        Alternatively, defendant contends that the admission of this evidence was unfairly
prejudicial pursuant to MRE 403. MRE 403 provides as follows: “Although relevant, evidence
may be excluded if its probative value is substantially outweighed by the danger of unfair
prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay,
waste of time, or needless presentation of cumulative evidence.” “Rule 403 determinations are
best left to a contemporaneous assessment of the presentation, credibility, and effect of testimony
by the trial judge.” People v Blackston, 481 Mich. 451, 462; 751 NW2d 408 (2008) (citation and
internal quotation marks omitted). All admissible evidence is, to some extent, prejudicial; MRE
403 prohibits only the admission of evidence that is unfairly prejudicial. People v Crawford, 458
Mich. 376, 398; 582 NW2d 785 (1998). Evidence may be unfairly prejudicial if it injects
extraneous considerations into trial, such as bias, sympathy, anger, or shock. People v Pickens,
446 Mich. 298, 336-337; 521 NW2d 797 (1994).

        Applying those rules to the facts of this case, we conclude that the admission of the
partial recordings was permissible under MRE 403. As defendant recognizes in his brief on
appeal, these recordings were “[t]he only evidence introduced to substantiate the witness

                                               -11-
intimidation charge . . . .” Thus, they were obviously probative. Nevertheless, defendant claims
that their admission was unfairly prejudicial because context would have demonstrated that
defendant’s comments were an “express[ion of] frustration.” Defendant does not elaborate
further or make any mention of where in the jail calls support for this claim might be found, but
it seems that defendant’s own testimony, in lieu of these recordings, would have proved equally
favorable to defendant. Furthermore, MRE 403 bars the admission of unfairly prejudicial
evidence; it does not require the admission of additional evidence to make prejudicial evidence
less prejudicial.

                       F. INEFFECTIVE ASSISTANCE OF COUNSEL

        On appeal, defendant also argues that trial counsel’s performance constituted ineffective
assistance based on the issues raised in subsections A, B, C, and E of this opinion. However, in
light of our conclusions above, we need not specifically address this argument. People v Riley
(After Remand), 468 Mich. 135, 142; 659 NW2d 611 (2003) (“Ineffective assistance of counsel
cannot be predicated on the failure to make a frivolous or meritless motion.”).

                                      III. CONCLUSION

       Accordingly, for the reasons set forth above, we affirm defendant’s convictions and
sentences.

       Affirmed.

                                                           /s/ Colleen A. O'Brien
                                                           /s/ Deborah A. Servitto
                                                           /s/ Cynthia Diane Stephens




                                              -12-